DETAILED ACTION

Remarks
Applicant’s RCE, filed 11/15/21 had been entered in the application. 

Claim Objections
Claims 6 and 12 are objected to because of the following informalities:  
In claim 6, line 1, “3” should change to –1 --.
In claim 12, line 9, “a coaxial” should change to –said coaxial --.
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nilsson  (8,717,250) in view of Semonov et al (US 2014/0028516 A1) [all of record].
Nilsson in figures 1-25 teaches a method for constructing an antenna comprising: installing a radio frequency (RF) to a printed circuit board (PCB) reflector 56,86,306,406 (column 5, lines 20-27), installing a coaxial cable 58,108,308,408 into the center of the PCB reflector such that the cable extends perpendicular to the reflector and on the opposite side of 
Nilsson had been discussed but fails to teach a non-conductive protective cover/casing.  However, Semonov et al teach a non-conductive protective cover/casing (paragraph 25).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide Nilsson with a non-conductive protective cover/casing for the purpose of protecting the antenna from the weather.  

Allowable Subject Matter
Claims 1-2, 4-5, 7-9 and 13-15 are allowed.
Claims 6 and 12 are objected to the above corrections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845